 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:17-CR-0229-TOR-14
 8                              Plaintiff,
                                                   ORDER GRANTING DEFENDANT’S
 9          v.                                     EMERGENCY MOTION TO TRAVEL

10    DANNIE PAUL BOWLING, III,

11                              Defendant.

12         BEFORE THE COURT is Defendant’s Emergency Motion to Modify Order

13   Setting Conditions of Release (ECF No. 1011). The motion was submitted for

14   consideration without oral argument. Having reviewed the file and the records

15   therein, the Court is fully informed.

16         Defendant is currently scheduled for a sentencing hearing in this matter on

17   September 11, 2019. During the pendency of this case Defendant has been

18   released to pretrial supervision on certain terms and conditions, which includes the

19   condition that Defendant remain in the Eastern District of Washington unless

20   granted advance permission by the Court to travel outside the district. See ECF



     ORDER GRANTING DEFENDANT’S MOTION TO TRAVEL ~ 1
 1   No. 223. Defendant now seeks the Court’s permission to travel to Madras, Oregon

 2   to attend a memorial service for a family member. In support his motion,

 3   Defendant represents that neither the government nor U.S. Probation objects to his

 4   request. Further, the Court has been advised by the U.S. Probation Office that

 5   Defendant has been allowed to travel on previous occasions during the pendency

 6   of this matter with no problems and has otherwise abided by all conditions of

 7   release. For good cause shown, Defendant’s motion is granted.

 8         ACCORDINGLY, IT IS HEREBY ORDERED:

 9         1. Defendant’s Motion to Travel (ECF No. 1011) is GRANTED.

10         2. Defendant is permitted to travel between the Eastern District of

11   Washington and Madras, Oregon, from July 17, 2019, through July 21, 2019.

12         3. Defendant shall notify his probation officer of his specific travel plans

13   before leaving the Eastern District of Washington and contact the United States

14   Probation Office immediately upon his return to the district.

15         4. All other terms and conditions of Defendant’s pre-trial supervision

16   remain in effect.

17         5. Defendant’s sentencing hearing scheduled for September 11, 2019, in

18   Spokane, Washington, remains set.

19   //

20   //



     ORDER GRANTING DEFENDANT’S MOTION TO TRAVEL ~ 2
 1         The District Court Executive is hereby directed to enter this Order and

 2   furnish copies to counsel and the United States Probation Office.

 3         DATED July 17, 2019.

 4

 5                                  THOMAS O. RICE
                             Chief United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION TO TRAVEL ~ 3
